Case 1:18-cv-10700-ER Document 33 Filed 08/02/19 Page 1of1

]

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JASON CAMACHO AND ON BEHALF OF ALL :  No.: 1:18-cv-10700
OTHER PERSONS SIMILARLY SITUATED
, ECF CASE
Plaintiff,
Stipulation of Discontinuance
Vv.

RIDER UNIVERSITY

Defendant.

IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff, JASON
CAMACHO, and Defendant, RIDER UNIVERSITY, in accordance with Rule 41(a)(1) of the
Federal Rules of Civil Procedure, that the above entitled action be dismissed with prejudice and
without fees and costs.

Dated: New York, New York

July 29, 2019

SEYFARTH SHAW LLP GOTTLIEB & ASSOCIATES

EE he

 

John W. Egan, Esq.

620 Eighth Avenue

New York, New York 10018
(212) 218-529]

Attomeys for Defendant

SO ORDERED:

 

United States District Court Judge

 

Jeffrey M. Gottlieb, Esq.

150 East 18" Street, Suite PHR
New York, New York 10003
(212) 228-9795

Attormeys for Plaintiffs
